Citation Nr: 1331384	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

6. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an April 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of service connection for right ear hearing loss, erectile dysfunction, hypertension, a sleep disorder, and an increased initial evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has not been diagnosed with left ear hearing loss for VA purposes at any point during the appeal period.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a notice letter provided to the Veteran in October 2007 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

In light of the above, the Board finds that all required notice has been furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination for his claimed left ear hearing loss.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a audiometric evaluation of the Veteran, and provide an adequate basis for the diagnosis rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  As the Veteran's claimed hearing loss is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in the instant case.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran was provided a VA audiological examination in January 2008, at which he complained of difficulty hearing in many situations, especially with background noise.  An audiometric evaluation indicated pure tone thresholds of the left ear, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
10
10
5
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The report of the January 2008 VA examination clearly shows the Veteran does not suffer from hearing loss of the left ear for VA disability purposes.  See 38 C.F.R. § 3.385.  There is no competent medical evidence indicating the Veteran has been diagnosed with hearing loss of the left ear for VA purposes at any point during the pendency of the current claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from hearing loss of the left ear as a result of his active service.  However, while he is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this regard, the requirements of hearing loss per VA standards requires the administration of diagnostic testing.  Consequently, the Veteran's lay assertions of a medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.

The preponderance of the evidence is against the claim of service connection for hearing loss of the left ear; there is no doubt to be resolved.  Service connection for left ear hearing loss is not warranted.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The Veteran claims service connection for erectile dysfunction, hypertension, and a sleep disorder, to include sleep apnea, as secondary to service-connected disabilities.  During the pendency of his appeal, service connection for coronary artery disease was established.  See March  2011 rating decision.  At the April 2013 Board hearing, the Veteran and his spouse asserted these conditions are proximately due to, or aggravated by, not only his service-connected PTSD, but also his now service-connected coronary artery disease.  To date, no VA examination has been provided to address any potential relation to coronary artery disease.  Thus, on remand, the Veteran should be provided such an examination.  

Further, the Veteran seeks an increased initial evaluation for PTSD, currently rated as 30 percent disabling.  The Board observes the Veteran was last provided a VA examination to address his PTSD in December 2007, a period of over five years.  VA treatment records as well as the Veteran's testimony before the Board indicate symptoms associated with PTSD may have increased in severity since the December 2007 examination.  Given the Veteran's description of his symptomatology, and the length of time since his PTSD was last clinically evaluated, the Board finds a new examination is warranted to address the severity of his PTSD.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

As a final note, an April 2010 rating decision denied service connection for right ear hearing loss.  While an April 2010 VA Form 9 did not specifically address the April 2010 rating decision, construed liberally, it is clear this statement was submitted with intent to dispute hearing loss of both ears.  The Board therefore accepts the April 2010 VA Form 9 as a timely NOD with respect to the April 2010 rating decision.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to the issue of service connection for right ear hearing loss.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA treatment records generated since April 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Issue a statement of the case with respect to the issue of entitlement to service connection for right ear hearing loss.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

3. Following the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed erectile dysfunction, hypertension and sleep disorder, to include sleep apnea.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current erectile dysfunction, hypertension and/or sleep disorder is etiologically related to a disease, injury or event in the Veteran's active service?

b. Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current that any current erectile dysfunction, hypertension and/or sleep disorder is proximately due (caused by) any service-connected disability, to include PTSD, diabetes mellitus and/or coronary artery disease?

c. Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current that any current erectile dysfunction, hypertension and/or sleep disorder has been aggravated beyond its normal progression by any service-connected disability, to include PTSD, diabetes mellitus and/or coronary artery disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation.

4. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file, including this remand, must be made available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examination report must include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner is to specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


